Citation Nr: 1416062	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-39 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic headaches, currently rated as 10 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1988 to August 1995.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran had a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Preliminarily, the Board notes that the Veteran's posttraumatic headaches are currently rated under Diagnostic Code 8045-9403, which prior to October 23, 2008 pertained to brain disease due to trauma, and since that date pertains to residuals of traumatic brain injury (TBI).  The Board also notes that the record contains conflicting information as to whether the Veteran suffered a TBI.  Specifically, a February 2007 computerized tomography (CT) scan of the Veteran's brain was unremarkable except for soft tissue swelling overlying the vertex on the left.   Additionally, in a July 2010 addendum opinion, the examiner reported that there was no clinical evidence of a TBI.  However, a VA neuropsychology testing note dated in April 2011 indicated a diagnosis of cognitive disorder not otherwise specified (NOS), which was attributed to the Veteran's history of a TBI.

The Veteran was last afforded a VA examination for his posttraumatic headaches in June 2010.  According to the transcript of the June 3, 2013 travel board hearing and more recent medical evidence, the Veteran's headaches may have worsened in frequency and severity since the June 2010 examination.  Additionally, as noted above, a VA neuropsychology testing note dated in April 2011 indicated a diagnosis of cognitive disorder not otherwise specified (NOS) as well as other cognitive deficits.  Thus, the Board finds that a contemporaneous VA medical examination of the Veteran's posttraumatic headaches is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserted at the hearing that he is unable to maintain substantially gainful employment due to the disability currently on appeal, the issue of a TDIU has been raised and is before the Board.

The Veteran also testified that he was in the process of applying for Social Security Administration (SSA) disability benefits.  Accordingly, those records should be requested on remand.

In addition, the RO attempted to obtain relevant information from the Forest Edwards Group and City Student Tech Corps.  It does not appear that City Student Tech Corps. responded to the first inquiry of January 2010, and the RO did not notify the Veteran pursuant to 38 C.F.R. § 3.159(e), nor was he notified that the April 2011 inquiry to the Forest Edwards Group was returned as undeliverable. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Also, provide him with VA Form 21-8940 in connection with his claim for a TDIU, and request that he supply the requisite information.

2.  Request that the Veteran provide the correct mailing address for Forest Edwards Group.  

Also, if the Veteran's authorization form for City Student Tech Corps is now expired, request that he provide an updated authorization form.

If, after making reasonable efforts to obtain information from these facilities the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
 
3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's posttraumatic headaches, including neurological and psychiatric treatment records.  All records received should be associated with the claims file.

5.  Thereafter, the Veteran should be afforded a TBI examination, and the entire claims file should be made available to the examiner for review, to include a copy of this remand.  The examination should be performed by an appropriate clinician who has had training and experience with TBI.

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an assessment of whether the Veteran has a TBI, and provide an assessment as to the current nature and severity of the service-connected posttraumatic headaches consistent with the new schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  See the post-October 23, 2008, AMIE worksheet for evaluating a TBI. The examiner is asked to specifically address the degree to which the service-connected disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The examiner is also asked to provide an opinion as to whether the cognitive disorder NOS diagnosed in April 2011 is a manifestation of the Veteran's posttraumatic headaches.

The examiner is also asked to provide an assessment on the current nature and severity of the Veteran's posttraumatic headaches, including whether any of the Veteran's headaches are prostrating in nature.  The examiner should also specifically address how often the Veteran has headaches, how often, if ever, they are prostrating, how long they last, and whether they result in economic inadaptability.

The examiner should specifically address the functional impairment due to the Veteran's service-connected disabilities (i.e., posttraumatic headaches, obstructive sleep apnea, scar of the left forehead, tinnitus, and hearing loss of the left ear) on his occupational pursuits taking into consideration his education and prior work experience.  If any additional examinations are necessary in order to provide this information, such should be scheduled.  

The examiner should provide a complete rationale for all opinions and conclusions reached.  

6.  After ensuring that the requested actions are completed, the RO or AMC should take any other development actions deemed warranted and readjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


